___________

                            No. 95-2837
                            ___________


United States of America,       *
                                *
          Appellee,             *
                                *   Appeal from the United States
     v.                         *   District Court for the
                                *   District of Minnesota.
Joseph Michael Sazenski,        *
                                *         [UNPUBLISHED]
          Appellant.            *

                            __________

                  Submitted:   January 4, 1996

                       Filed: January 24, 1996
                             __________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.

                            ___________


PER CURIAM.


     Joseph Michael Sazenski challenges the 135-month sentence
imposed by the district court1 after he pleaded guilty to
attempting to distribute marijuana, in violation of 21 U.S.C.
§§ 841(a)(1) and 846, and 18 U.S.C. § 2. We affirm.


     Sazenski's written plea agreement specifically stated that
Sazenski would receive a two-level aggravating-role enhancement
under U.S.S.G. § 3B1.1(c).    The probation officer who prepared
Sazenski's presentence report, however, did not include the
enhancement, concluding that Sazenski and a co-defendant--who did
not receive the enhancement--had equal roles in the offense. The

      1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.
government objected, citing the plea agreement. The district court
found that Sazenski actively led and directed the activities of two
couriers whom he employed to assist him in transporting drugs,
applied the enhancement, and sentenced Sazenski to 135 months
imprisonment and eight years supervised release.


     We reject Sazenski's contention that the district court
clearly erred in finding that he had an aggravating role in the
offense. Sazenski waived his objection to the application of the
enhancement by approving the plea agreement "with full knowledge of
the potential penalties" and by accepting the benefits of the plea
agreement. See United States v. Fritsch, 891 F.2d 667, 668 (8th
Cir. 1989). We further reject Sazenski's contention that he should
not have received the enhancement because his co-defendant did not
receive the enhancement. "A defendant cannot rely upon his co-
defendant's sentence as a yardstick for his own," for "disparity
will always exist so long as sentences are based upon the specific
facts of each individual defendant's case."       United States v.
Granados, 962 F.2d 767, 774 (8th Cir. 1992).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-